Ruthekfobd, P. J.
This cause comes before this court for hearing de novo as an appeal on questions of law and fact from a judgment rendered for the defendants by the Common Pleas Court of Coshocton County.
It was stipulated by the parties that the case be submitted upon the transcript, the bill of exceptions, the lease and a plat as attached to the back of appellant’s brief and marked Exhibit “B.”
On April 27, 1934, Joseph Lake and Bertha Lake, his wife, predecessors in title to G. Ernest Lake, the plaintiff, appellant